Title: To George Washington from John Hancock, 14 September 1777
From: Hancock, John
To: Washington, George



Sir
In Congress Philada 14 September 1777

I have just Rec’d your Letter of this Day’s Date, & have forwarded on the Dispatches you inclos’d.

The Resolution inclos’d has this moment pass’d Congress respecting Major General Sullivan, to which I must beg leave to Refer you.
I Transmit you a Letter I have just Rec’d for you, and also Coppies of several Letters Rec’d this day from General Gates. I am with much respect, Sir Your most Obedt sert

John Hancock Prest

